               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:19-CV-225

vs.
                                                         ORDER
JULIE R. GRAHAM, et al.,

                  Defendants.


      Defendant Julie Graham has filed a suggestion of bankruptcy (filing 13).
Upon review of the case, the Court finds that Graham is the primary defendant
from whom recovery is sought, and therefore that this dispute should be
referred to the bankruptcy court.

      IT IS ORDERED:

      1.   This case is referred to the U.S. Bankruptcy Court for the
           District of Nebraska pursuant to NEGenR 1.5(a)(1).

      2.   The Clerk of the District Court shall deliver, or send
           electronically, the Court file to the Clerk of the Bankruptcy
           Court, and shall advise the Clerk of the Bankruptcy Court
           that this case is being referred as related to bankruptcy
           petition # 19-41612.

      3.   The Clerk of the U.S. District Court for the District of
           Nebraska shall close this case for statistical purposes.

      Dated this 25th day of September, 2019.

                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
